Citation Nr: 1809991	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in May 2016.  Prior to the issuance of a January 2018 supplemental statement of the case (SSOC), the matter was returned to the Board in order for it to carry out its adjudication, so in effect it was premature to return the case to the Board.  However, the record reflects that the Veteran's representative has submitted argument subsequent to the issuance of the supplemental statement of the case and before the Board has issued its decision, and thus there is no prejudice to the Veteran in allowing the Board to proceed with its adjudication of the matter, particularly as the case is being remanded anyway.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In correspondence dated in January 2018, subsequent to the most recent SSOC, the Veteran's representative raised a new theory of entitlement; that is, requesting service connection for a heart disability as secondary to the Veteran's service-connected diabetes mellitus type II.  A VA examiner has never opined as to the possible etiological connection between the Veteran's service-connected diabetes mellitus type II and his currently diagnosed heart disability.  Accordingly, the case must be remanded in order to have a VA examiner review the claims file and set forth an opinion as to whether the Veteran's heart disability was permanently aggravated beyond its normal progression by his service-connected diabetes mellitus type II. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA has a duty to conduct medical inquiry where the evidence of record "indicates" that the claimed disability "may be" associated with service).    

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the new theory of entitlement for service connection as secondary to diabetes mellitus type II and request that he provide information regarding all recent and relevant treatment pertaining to his diabetes mellitus type II.  The Veteran should be encouraged to submit any additional relevant evidence in support of his assertion that his heart disability was permanently aggravated beyond its normal progression by the service-connected diabetes mellitus type II. 

2.  Once the above is completed, provide the claims file to the VA medical professional who administered the April 2017 VA examination, or to another qualified VA medical professional if that individual is not available, for the purpose of eliciting a medical opinion.  The entire claims file, to include this REMAND, must be made available to the individual designated to provide an opinion.  

The medical professional is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosable heart disability was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include diabetes mellitus type II.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated any diagnosable heart disability, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  A complete rationale is needed for any opinion expressed.  

3. After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


